The following opinions were filed April 11, 1914:
Wisrsnow, O. J.
(dissenting). To my mind it is very plain that the court has fallen into error in this case.
The opinion of the court denominates the present action as an action at law to recover damages for, and procure the abatement of, a nuisance which injures the value of real estate owned by the husband alone. If this were the fact I might perhaps have no quarrel with the result reached. As matter of fact, however, the complaint contains all the allegations necessary to set forth an action in equity under the provisions of the latter part of sec. 3180 of the Statutes to enjoin the continuance of a nuisance consisting of noises and noxious smells produced by defendant’s furnaces by night and day, which, as alleged, render the homestead of the parties unfit for habitation and seriously impair the health and comfort of the parties. True, there are also allegations of injury to the *413value of tbe homestead, wbieb, it appears, is owned by the husband alone. These allegations, however, ought not in reason to be held to fix the character of the action as one purely at law, but rather they should be considered as merely incidental to the equitable relief sought by way of prevention of the constantly recurring noises and smells which are impairing the health and comfort of the parties. To sum the whole matter up, it may be said that all the allegations are here present necessary to state a complete cause of action in equity in favor of the wife for the enjoining of a constantly recurring nuisance which is affecting her health and for which she has no remedy at law. When did it come to be the law that a married woman may not bring such an action ? When did it come to be the law that the court will be industrious to narrow the allegations of the complaint in order to make it a complaint in an action at law to which one of the plaintiffs would not be a proper party, when it contains every allegation essential to a perfectly good complaint in equity in favor of both plaintiffs ? When. these questions are satisfactorily answered, I shall perhaps be prepared to agree with the result reached here, but not before.